DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on January 12, 201.  
Claims 2, 5, 7, 10, 12, 14, 16, 18 and 20-23 have been cancelled.  
Claims 1, 3-4, 6, 8-9, 11, 13, 15, 17 and 19 have been amended.
Claims 24-28 are newly added for consideration.
Claims 1, 3-4, 6, 8-9, 11, 13, 15, 17, 19 and 24-28 are currently allowed.

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an information processing apparatus, a method for controlling the same, and a storage medium (see original disclosure, i.e. para. 1 and etc.).
With regard to Claim 1, the closest prior arts of record, Amano and Mutoh, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… wherein, in response to receiving a first operation performed on the software key, a setting screen in which the image processing setting corresponding to the software key is reflected is opened, and the image data transmission destination setting corresponding to the software key is not reflected in the setting screen, and wherein, in response to receiving a second operation performed on the software key, a setting screen in which the image data transmission destination setting corresponding to the software key is reflected is opened, and the image processing setting corresponding to the software key is not reflected on the setting screen”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on January 12, 2021 (i.e. on pg. 9-12 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 3-4, 6, 8 and 24-28, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 9, the closest prior arts of record, Amano and Mutoh, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… wherein, in response to receiving a first operation performed on the software key, a setting screen in which the image processing setting corresponding to the software key is reflected is opened, and the image data transmission destination setting corresponding to the software key is not reflected in the setting screen, and wherein, in response to receiving a second operation performed on the software key, a setting screen in which the image data transmission destination setting corresponding to the software key is reflected is opened, and the image processing setting corresponding to the software key is not reflected on the setting screen”.  These additional features in combination with all the other features required in the claimed invention, and in view 
With regard to Claims 11 and 13, the claims are depending from the independent Claim 9, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 15, the closest prior arts of record, Amano and Mutoh, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… wherein, in response to receiving a first operation performed on the software key, a setting screen in which the image processing setting corresponding to the software key is reflected is opened, and the image data transmission destination setting corresponding to the software key is not reflected in the setting screen, and wherein, in response to receiving a second operation performed on the software key, a setting screen in which the image data transmission destination setting corresponding to the software key is reflected is opened, and the image processing setting corresponding to the software key is not reflected on the setting screen”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on January 12, 2021 (i.e. on pg. 9-12 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 17 and 19, the claims are depending from the independent Claim 15, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1, 3-4, 6, 8-9, 11, 13, 15, 17, 19 and 24-28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKY X ZHENG/Primary Examiner, Art Unit 2675